DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 05/24/2022. 
The status of the Claims is as follows:
Claims 1-13 have been withdrawn. 
Claims 15-17 have been cancelled;
Claim 14 has been amended;
Claims 14- and 18-23 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2022 were filed after the mailing date of the Application on 02/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Iwauchi et al. (US 5390475; Iwauchi) in view of Spruill et al. (US 5037459; Spruill) 

Regarding Claim 14 Iwauchi discloses a method of producing a humidity controlled product package, the method comprising: 
providing a pre-package material (50) having an interior surface (annotated Fig. 1); (Col 9 lines 28-35)
providing a roll (11) the roll or stack (11) (Fig. 19) comprising 
a plurality of humidity control devices (12), (Col 8 lines 2-8) each humidity control device (12) comprising:
a delivery strip (10) and 
an adhesive (Col 13 lines 49-53) holding the humidity control devices (12) on the delivery strip (10). (Col 7 line 67- Col 8 line 2; Fig. 2)

separating (via 18) an individual humidity control device (12) from the delivery strip (10); (Col 8 lines 9-20)
adhering (via 40) the separated individual humidity control device (12) to the interior surface (annotated Fig. 1) of the pre-package material (50); (Col 9 lines 6-11) and 
after adhering (via 40) the separated individual humidity control device (12) to the interior surface (annotated Fig. 1) of the product package material (50), forming the pre-package material (50) into a product package (70) having product compartment (62) such that the humidity control device (12) is adhered to an interior surface (annotated Fig. 1) of the product package (70) within the product compartment (62). (Fig. 1) (Col 9 lines 45-66)

The Examiner understands that the standard definition of “a stack” can include a pile of objects and the Examiner has interpreted the different layers of humidity devices to be a pile or stack. 

While Iwauchi discloses providing a strip (10) comprising a plurality of humidity control devices (12), (Col 8 lines 2-8) Iwauchi does not expressly disclose each humidity control device comprising: a base layer; a permeable layer comprising a material permeable to water vapor, the permeable layer coupled to the base layer; and a humidity control agent arranged between the base layer and permeable layer

Spruill teaches a humidity control device (10) comprising: 
a base layer (12); 
a permeable layer (13) comprising a material permeable to water vapor, the permeable layer (13) coupled to the base layer (12); (Col 4 lines 50-58) and 
a humidity control agent (14) arranged between the base layer (12) and permeable layer (13) providing a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. (Col 4 line 64- Col 5 line 5)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of providing a strip of a plurality of humidity control devices taught by Iwauchi to include in the plurality of humidity control devices a layer permeable to water vapor, a base layer and a humidity control agent arranged between the base layer and the permeable layer as taught by Spruill since Col 4 line 64- Col 5 line 5 of Spruill suggests that such a modification provides a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. 

    PNG
    media_image1.png
    781
    798
    media_image1.png
    Greyscale

Regarding Claim 18 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches separating (via 18) an individual humidity control device (12) from the delivery strip (10) comprises removing an individual humidity control device (12) from the delivery strip (10) with the adhesive (Col 13 lines 49-53) remaining on the separated individual humidity control device (12). (Col 10 lines 10-20)

Regarding Claim 19 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches the step of adhering (via 40) the separated individual humidity control device (12) to the interior surface (annotated Fig. 1) of the pre-package material (50) comprises adhering the separated individual humidity control device (12) to the pre-package material (50) using the adhesive on the humidity control device (12). (Col 10 lines 17-30)

Regarding Claim 20 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches providing a pre-package material (50) having an interior surface (annotated Fig. 20) comprises providing a roll (52) of pre-package material (50) having an interior surface (annotated Fig. 1), further comprising unrolling (via 53) the roll of pre-package material (50) to expose the interior surface (annotated Fig. 1) on a conveyor system (53) further comprising unrolling (via 53) the roll of pre-package material (50) to expose the interior surface (annotated Fig. 1).

Regarding Claim 21 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches the product package (70) comprises a bag or pouch (Fig. 7). 

Regarding Claim 22 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches the step of separating an individual humidity control device (12) from the delivery strip (10) comprises peeling the individual humidity control device (12) off of the delivery strip (10). (Col 8 lines 9-38)

Regarding Claim 23 Iwauchi in view of Egberg teaches the invention as described above. Iwauchi further teaches the adhesive (Col 13 lines 49-53) holding the humidity control devices (12) on the delivery strip (10). (Col 7 line 67- Col 8 line 2; Fig. 2)

However Iwauchi does not expressly disclose a base layer with the base layer facing the delivery strip.

Spruill teaches a humidity control device (10) comprising: 
a base layer (12); and 
a humidity control agent (14) arranged between the base layer (12) and permeable layer (13) providing a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. (Col 4 line 64- Col 5 line 5)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the step of providing a strip of a plurality of humidity control devices taught by Iwauchi to include in the plurality of humidity control devices a layer permeable to water vapor, a base layer and a humidity control agent arranged between the base layer and the permeable layer as taught by Spruill since Col 4 line 64- Col 5 line 5 of Spruill suggests that such a modification provides a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. 


Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: The cited Prior Art does not teach the humidity control devices has separate components not including the delivery strip.  
Examiner’s Response: Iwauchi discloses at Col 13 lines 38-59 and Fig. 19 the humidity control devices (12) are provided on a roll (11) including delivery strip (10) and a plurality of devices (12) adhered to the delivery strip (10) however Iwauchi does not expressly disclose the structural components of the humidity control devices. Here the Examiner relies on Spurill to teach the claimed humidity device:
Spruill teaches a humidity control device (10) comprising: 
a base layer (12); 
a permeable layer (13) comprising a material permeable to water vapor, the permeable layer (13) coupled to the base layer (12); (Col 4 lines 50-58) and 
a humidity control agent (14) arranged between the base layer (12) and permeable layer (13) providing a humidity control device to control humidity inside of the package but protects the package contents from wicking or leaking of the solution. (Col 4 line 64- Col 5 line 5)

Applicant’s Argument: The cited Prior Art does not teach removing an individual humidity control device from the delivery strip with the adhesive remaining on the separated individual humidity control device. 
Examiner’s Response: Iwauchi discloses at Col 10 lines 10-40 that the individual humidity control device (12) is removed from the delivery strip (10) with the adhesive remaining (the bag 12 is secured to the packaging film ; the bag 12 is bonded to the belt-like member of the packaging film) on the separated individual control device (12) 	

Applicant’s Argument: The cited Prior Art does not teach adhering the humidity control device to the pre-package material using the adhesive on the humidity control device. 
Examiner’s Response: Iwauchi discloses at Col 10 lines 10-40 that the individual humidity control device (12) is removed from the delivery strip (10) with the adhesive remaining (the bag 12 is secured to the packaging film ; the bag 12 is bonded to the belt-like member of the packaging film) on the separated individual control device (12) 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731